 



PROMISSORY NOTE

 

$2,500.00 March 6, 2017

 

FOR VALUE RECEIVED, the undersigned, Magna-Lab Inc., a New York corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of Magna Acquisition LLC or
its registered assigns ( “Lender”), in lawful money of the United States of
America, in the manner and at the times provided hereinafter, the principal sum
of Twenty Five Hundred Dollars (US2,500), together with Interest (as hereinafter
defined) and Default Interest (as hereinafter defined) and all other amounts due
and payable pursuant to and in accordance with terms of this Note.

 

Interest shall accrue on the unpaid principal amount of this Note from the date
hereof until such principal amount is paid in full. “Interest” shall mean twelve
percent (12%) per annum. Interest shall be computed on the actual number of days
elapsed, predicated on a year consisting of three hundred and sixty (360) days.

 

Default Interest, if any, shall be payable on demand. “Default Interest” shall
mean interest computed at fifteen percent (15%) per annum, on (i) the entire
principal balance of this Note from time to time unpaid from and after such
amounts becomes due and payable (whether upon maturity, by acceleration or
otherwise), and (ii) any and all other unpaid amounts due pursuant to the terms
and provisions of this Note (including, but not limited to, accrued and unpaid
Interest) from and after the respective date(s) on which those amounts become
due and payable, whether upon maturity, by acceleration or otherwise; in each
case from and after the expiration of any applicable grace period. Default
Interest shall be computed on the actual number of days elapsed, predicated on a
year consisting of three hundred and sixty (360) days. Notwithstanding anything
to the contrary contained herein, for any period in which Default Interest is
accruing on the entire unpaid principal balance hereunder, Interest shall not
accrue. Default Interest shall compound on an annual basis.

 

Unless otherwise accelerated pursuant to the terms hereof, this Note shall
mature and all outstanding and unpaid principal and Interest shall be due and
payable on the date that is 120 days from and after the date hereof.

 

This Note may be prepaid, in whole or in part, at any time by Borrower without
premium or penalty. Any prepayment of this Note shall be accompanied by payment
of any Interest accrued and unpaid through the date of such prepayment, and all
Default Interest, if any, accrued and unpaid through the date of such
prepayment.

 

Notwithstanding anything to the contrary contained herein, upon the occurrence
of any one or more of: (i) a default in the payment of any amounts due hereunder
and a failure to cure such default within five (5) business days, or (ii) a
default hereunder, and the expiration of any grace period applicable to any
default as set forth herein, then at the sole option and discretion of Lender,
and without further demand or notice of any kind, the following shall become
immediately due and payable:

 

1.the aggregate principal amount of this Note outstanding and remaining unpaid
hereunder;

 

2.unpaid Interest;

 

3.Default Interest; and

 

4.all other indebtedness evidence by this Note.

 



1



 

The following shall constitute events of default hereunder: (i) the assignment
for the benefit of creditors by Borrower; (ii) the application for the
appointment of a receiver for Borrower or for the property of Borrower; (iii)
the filing of a petition in bankruptcy by or against Borrower; (iv) the issuance
of an attachment or the entry of a judgment against Borrower; (v) a default by
Borrower with respect to any other indebtedness due to Lender; (vi) the making
or sending of a notice of an intended bulk sale by Borrower; (vii) the merger,
consolidation, termination of existence, dissolution or insolvency of Borrower;
(viii) the good faith determination by Lender that it deems itself insecure or
that a material adverse change in the financial condition of Borrower has
occurred since the date hereof and that Lender’s prospect of payment hereunder
has been impaired; or (ix) any breach or default under any indebtedness of
Borrower to any banking or financial institution, and the expiration of any
grace period applicable to such breach or default.

 

If Borrower fails to pay any amounts when due hereunder, whether at maturity, by
acceleration or otherwise, or if there occurs any event which entitles Lender to
accelerate the indebtedness due under this Note and any grace period applicable
to any such failure to pay or event as set forth herein expires, then Lender
shall have all of the rights and remedies provided to it hereunder, and at law
or in equity. The remedies of Lender, as provided herein, shall be cumulative
and concurrent, and may be pursued singularly, successively, or otherwise, at
the sole discretion of Lender, and may be exercised as often as occasion
therefor shall arise. Lender may resort for payment hereunder to any of security
for, or any guaranty of, this Note whether or not Lender shall have resorted for
payment hereunder to any other security for or guaranty of this Note. No act or
omission of Lender, including specifically any failure to exercise any right,
remedy or recourse, shall be deemed to be a waiver or release of the same, such
waiver or release to be effected only through a written document executed by
Lender and then only to the extent specifically recited therein. A waiver or
release with reference to any one event shall not be construed as continuing, as
a bar to, or as a waiver or release of, any subsequent right, remedy, or
recourse as to a subsequent event. If this Note is placed in the hands of an
attorney for collection or is collected on advice of counsel or through any
legal proceeding, Borrower promises to pay, to the extent permitted by law,
court costs and reasonable attorneys’ fees incurred by Lender. Borrower hereby
waives presentment, demand, notice of dishonor or nonpayment, protest and notice
of protest in connection therewith.

 

If any provision of this Note is unenforceable, invalid or contrary to law, or
its inclusion herein would affect the validity, legality or enforcement of this
Note, such provision shall be limited to the extent necessary to render the same
valid or shall be excised from this Note, as the circumstances require, and this
Note shall be construed as if said provision had been incorporated herein as so
limited or as if said provision had not been included herein, as the case may
be.

 

Time is of the essence of this Note.

 

Upon maturity or following the occurrence of any event which entitles Lender to
accelerate the indebtedness evidenced hereby, all payments received on account
of the indebtedness evidenced hereby shall be applied, in whatever order,
combination and amounts as Lender, in its sole and absolute discretion, decides,
to all costs, expenses and other indebtedness, if any, owing to Lender by reason
of this Note; Default Interest, Interest; and principal.

 

This Note, and the terms and provisions hereof, shall be binding upon Borrower
and its successors, administrators, and assigns, and shall inure to the benefit
of any holder hereof.

 

All amounts due hereunder shall be paid without deduction, set-off or
counterclaim, Borrower expressly waiving any such rights to deduction, set-off
or counterclaim.

 



2



 

Notwithstanding any provisions to the contrary contained in this Note or in any
of the other documents or instruments referred to in this Note, if at any time
or times the interest and any sums considered for such purposes to be interest,
payable under or by reason of this Note or any such other documents or
instruments, should exceed the maximum which, by the laws of the State having
jurisdiction, may be charged with respect to the loan evidenced hereby, given
the nature and all of the pertinent circumstances of such loan, than all such
sums in excess of such maximum shall be deemed not to be interest, but rather to
be payments on account of principal, and without further agreement of the
parties shall be so applied without regard to any other provision of this Note,
provided that Lender may elect instead that no sums shall be payable in excess
of such maximum, whereupon this Note, and such other documents and instruments
hall be deemed amended accordingly without further action by any party.

 

This Note shall inure to the benefit of Lender and its successors and assigns
and shall be governed by, and construed in accordance with, the laws of the
State of Delaware.

 



  MAGNA-LAB INC., a New York corporation         By: /s/ Lawrence A. Minkoff    
Name: Lawrence A. Minkoff     Title:   Chairman and President

  